Citation Nr: 1421388	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-24 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran had active service from January 1988 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi (RO).

The Veteran had requested a hearing before the Board to be held at its offices in Washington, D.C.; however, in June 2011 correspondence the Veteran withdrew that request.  See 38 C.F.R. §§ 20.704(d) (2013).

This matter was previously before the Board July 2012.  In the July 2012 remand the Board found that a TDIU claim had been reasonably raised by the record, and was therefore part and parcel of the Veteran's appeal for an increased rating for diabetes mellitus.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As there was substantial compliance with the Board's directives and the decision below grants the Veteran's claim in full, any error is harmless.  Therefore, no further discussion addressing compliance with the prior remand directives is necessary.


FINDING OF FACT

Resolving doubt in favor of the Veteran, the most probative evidence of record demonstrates that the Veteran's service-connected disabilities, considered in combination, precluded him from securing or following a substantially gainful occupation prior to October 15, 2010, and that no disability(ies) distinct from those considered in the 100 percent combined schedular rating effective from October 15, 2010 rendered him unemployable.  



CONCLUSION OF LAW

The criteria for a TDIU prior to October 15, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to a TDIU due to service-connected disabilities, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose, 4 Vet. App. at 363.  Advancing age, any impairment caused by conditions that are not service-connected and prior unemployability status must be disregarded when determining whether a Veteran currently is unemployable.  38 C.F.R. § 4.16(a) (2013).  However, consideration may be given to the Veteran's level of education, special training, and previous work experience.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Analysis

The Veteran contends that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  

The Veteran is currently service-connected for diabetes mellitus, to include erectile dysfunction (60 percent); diabetic nephropathy associated with diabetes mellitus, to include erectile dysfunction (60 percent); peripheral neuropathy, right upper extremity associated with diabetes mellitus, to include erectile dysfunction (30 percent); peripheral neuropathy, left upper extremity associated with diabetes mellitus, to include erectile dysfunction (20 percent); peripheral neuropathy, right lower extremity associated with diabetes mellitus, to include erectile dysfunction (20 percent); peripheral neuropathy, left lower extremity associated with diabetes mellitus, to include erectile dysfunction (20 percent); depression due to general medical condition associated with diabetes mellitus, to include erectile dysfunction (10 percent).  The Board notes that the Veteran's combined evaluation changed during the course of this appeal.  However, throughout the appeal the Veteran has had combined evaluations of 60 percent, 80 percent, and 90 percent (prior to October 15, 2010), and 100 percent from October 15, 2010, the effective date of the award of service connection for diabetic nephropathy.  As such, the Board finds that the minimum schedular criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

The question therefore becomes whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities, to include from October 15, 2010 (the effective date of the combined 100 percent schedular rating) due to disability not considered in the combined 100 percent schedular rating.  The Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation prior to October 15, 2010, and that no disability(ies) distinct from those considered in the 100 percent combined schedular rating effective from October 15, 2010 rendered him unemployable.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

In various VA Form 21-8940 and VA Form 21-4192 submissions, the Veteran consistently reported that he worked full time as an overnight stocker at Walmart from February 2001 to March 2006.  The Veteran did not provide any work history regarding employment prior to working for Walmart.  He indicated that he had completed two years of college.  In a February 2010 VA Form 21-8940 the Veteran stated that his diabetes made him occasionally feel bad and too weak to work and that his neuropathy made him unable to hold anything.  In an April 2011 statement in support of claim, the Veteran's representative noted that the Veteran lost his job because of his diabetes and peripheral neuropathy.  

Of record is an October 2009 group disability insurance form, completed by certified family nurse practitioner Kendrick, which stated that the Veteran should not return to work.  In support of her conclusion, she noted that the Veteran had been seen in the emergency room several times for low blood sugar and was also being treated for depression.

At a December 2010 VA diabetes mellitus examination, the Veteran reported that he was not fully employed and that a prior diabetic foot infection left him weak and unable to hold a full-time job.  The Veteran stated that he suffered from polyuria and was fired from a poultry plant position because of his frequent use of the bathroom and missed work.  After a physical examination of the Veteran, the examiner opined that given the Veteran's poor diabetic control and neurological impairment, his ability to seek and maintain gainful employment would be limited, even at a sedentary position.  

An August 2012 diabetic sensory-motor peripheral neuropathy examination report indicated that it was at least as likely as not that the Veteran's service-connected diabetes and diabetic peripheral neuropathy resulted in the Veteran being unemployable.  In support of this finding, the examiner noted that due to physical limitations, the Veteran could not engage in work that required heavy physical exertion or substantial time on his feet.  With respect to his education and experience, the examiner noted that the Veteran had two years of college, during which he studied welding; the examiner stated that the Veteran's physical limitations precluded him from obtaining and maintaining an occupation in that field.  The examiner also noted that the Veteran reported limited training in other fields.  The examiner then opined that the Veteran realistically would not be able to find and maintain substantially gainful employment due to his physical limitations.  

The Veteran was provided a VA general medical examination in September 2012.  After reviewing the Veteran's claims file and medical records, the examiner concluded that based on the Veteran's history and physical findings, it would be very difficult for the Veteran to secure and maintain substantially gainful employment.  He stated that from a general medical standpoint, the Veteran's major limiting disability was his diabetes and various complications thereof.  In support of his finding, the examiner referenced the consultants' notes by the other VA examiners.  

The Board notes that a September 2012 VA diabetes mellitus examination report indicated that the Veteran's diabetes mellitus and related complications would impact his ability to work.  The examiner explained that the Veteran had hypoglycemia three or four times per week, which was accompanied by slurred speech, weakness, and sweating.  The examiner also noted that the Veteran had more severe episodes every three or four months that required emergency room treatment.  The examiner stated that the Veteran would be unable to drive commercially or work around dangerous equipment.  The examiner opined that it would be very difficult for the Veteran to secure and maintain employment under these circumstances.  The examiner also reported that although the Veteran's physicians had worked to regulate and manage the Veteran's diabetes, those attempts had not been completely successful.  

The Board acknowledges that there are negative opinions of record.  With regard to the Veteran's diabetes mellitus, at a VA examination in August 2007, the Veteran reported that he stopped working about a year ago as a stocker at Walmart.  The Veteran stated that he was fired because high blood pressure and high blood sugars prevented him from going to work.  He stated that he had not worked since he was fired from Walmart.  The examiner noted that although the Veteran complained of fatigue, it was a nonspecific complaint and could not be attributed to his diabetes.  The examiner stated that although the Veteran had some urinary frequency related to his poor control of diabetes, he did not have neurologic complaints, diabetic foot ulcers, or diabetic skin conditions.  It was noted that the Veteran took insulin and oral medication; however, the examiner found that the Veteran was independent in his activities of daily living and that his diabetes did not prevent employability.  A May 2008 VA diabetes mellitus examination report noted that the while the Veteran's diabetes was poorly controlled it did not prevent him from performing his activities of daily living or restrict his activities or place a functional limitation on his ability to work.  With regard to the Veteran's depression, Social Security Administration evaluations by Dr. Scates, Ph.D., dated February 2010, and an evaluation by Dr. Hines, Ph.D., dated December 2007, both found that the Veteran could adapt adequately to complete a normal workweek without excessive interruption from psychological symptoms.  A May 2011 VA psychological examination report noted that the Veteran was depressed, anxious, and did not like being around anyone.  The examiner found that these symptoms resulted in mild functional impairment with regard to employment.  

The Board finds that the negative medical opinions are of reduced probative value and are outweighed by the other evidence of record.  Initially, the Board notes that the opinions are conclusory and did not provide sufficient rationale to explain why the Veteran's service-connected depression and diabetes mellitus did not render him unable to obtain or maintain substantially gainful employment.  Additionally, it appears that none of the opinions applied the correct standard of substantially gainful employment consistent with the Veteran's education and occupational experience.  

The Board also acknowledges that VA treatment records note that the Veteran was employed subsequent to his reported employment as a stocker at Walmart.  Specifically, VA treatment records from October 2010 indicate that the Veteran reported that he stepped on a tack while working construction.  Additionally, a September 2009 treatment record indicated that after being discharged from inpatient mental health treatment, the Veteran intended to return temporarily to a prior job.  However, the Veteran reported that he did not plan to be at the job too long because his employer was unwilling to accommodate his medical issues, such as needing frequent bathroom breaks.  Although it appears the Veteran had sporadic employment, there is no evidence suggest that his employment was steady in nature or rose to the level of gainful employment.  Furthermore, the Veteran's statement regarding employment is consistent with his assertion that his service-connected diabetes mellitus and complications thereof interfered with his employment.  Accordingly, resolving any doubt in favor of the Veteran, the Board finds that any employment was marginal and sporadic in nature. 

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to October 15, 2010, and that no disability(ies) distinct from those considered in the 100 percent combined schedular rating effective from October 15, 2010 rendered him unemployable.  Accordingly, entitlement to a TDIU prior to October 15, 2010 is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Entitlement to TDIU prior to October 15, 2010 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


